﻿Mr. President, it is my high honour to address you today both as the Chairman of the South Pacific Forum and as President of my country, the Federated States of Micronesia, which was admitted only a few days ago to membership in this body. Given the key role that this great Organisation is playing in the epochal state of world affairs, it is strong testimony to the living principles of the Charter that the Assembly would pause now to allow one of its newest Members to speak.
First of all, Mr. President, for the South Pacific Forum and for my country, I wish to refer to the great sense of anticipation brought forth by your election to head this, the forty-sixth session of the General Assembly. Your experience and high standing have made you a most fortunate choice to provide the critical leadership that will enable us all to deal effectively with so many issues which, now more than ever before, can be addressed by this body with a high expectation. You have our warm congratulations and our best wishes. 
I wish also to express thanks and appreciation to the Secretary-General, Mr. Perez de Cuellar, as he continues each day, through his diligent service, to enrich the life of every citizen of the world. Today, the United Nations has emerged, during some of the most challenging times in all history, as a stronger and more dynamic Organisation than at any time since its founding. The Secretary-General's unstinting and selfless devotion to the advancement of the principles of the Charter will never be forgotten.
The Federated States of Micronesia is especially honoured to have been admitted to membership at the opening of the forty-sixth session along with six other nations and to have been able to share with them the sense of joy and fulfilment which pervaded that historic day. Thus, along with our Pacific colleagues of the Forum, we extend warm congratulations to our neighbour and former Trusteeship partner, the Republic of the Marshall Islands. For the Democratic People's Republic of Korea and the Republic of Korea, we rejoice that they have been able to take this long-awaited step together. To the Republics of Estonia, Latvia and Lithuania, their entry here brings a dramatic end to more than 40 years of longing for the restoration of their sovereignty.
We hope that the simultaneous attainment of membership by such a large group will encourage yet more nations, both within our Pacific region and elsewhere, to become Members and bring the goal of universality closer to ultimate attainment.
The countries of the South Pacific Forum share with the rest of the world deep thankfulness for the many historic victories of the forces of freedom and democracy during the past year. The world is truly moving into an era of government founded upon respect for human dignity. Ho longer need we think of the free world as only half of humanity. The prospect of seeing, within our
lifetimes, the establishment of the new world order that seemed, throughout most of this century, to be beyond attainment must inspire us all with determination to help those who need special consideration for transitional needs and to make sure that the momentum under way is not lost. This very Organization is now, more than ever, the principal banner behind which the ultimate victory of humankind will be attained.
The Federated States of Micronesia was honoured to host the 22nd annual meeting of the South Pacific Forum in Palikir, our capital on the beautiful island of Pohnpei, on 29 and 30 July. The Beads of Government of the 15 member countries within our region reviewed progress and made decisions on a number of issues considered important to the region, which were generally of a political, economic or environmental nature. I shall mention, briefly, some Of the subjects that were discussed.
Regrettably, the Forum noted that its long-standing deep concern about nuclear-weapon testing in the region cannot yet be put aside. From our perspective, one of the lessons of the recent Middle East conflict is that each and every one of the leading nations of the world must set a strong example if the impulses of some to engage in nuclear-weapon development in support of their unworthy ambitions is to be suppressed. For that reason, we welcome the decision by France, a leading Member of this body, to become a party to the Treaty on the Non-Proliferation of Nuclear Weapons and to sign and ratify the convention of the South Pacific regional environmental programme.
We still await, however, a cessation of their testing of nuclear weapons in our region. As Forum Chairman, I cannot over-stress the determination of all the numbers to persevere with, and wherever possible expand, our efforts to reach the consciences of those who seem willing to visit the potentially devastating consequences of nuclear testing on faraway island people but are unwilling to carry out such activities within their own homelands.
On a happier note, the Forum was gratified that its earlier concerns communicated to the United States, regarding destruction of chemical weapons at Johnston Atoll, were not ignored. While we were not able to prevent a European stockpile of these weapons from being transferred to Johnston Atoll for future destruction, we remain opposed to that activity within our region. President Bush personally gave a commitment to our Heads of Government, at a summit gathering in Honolulu, that no further stocks would be brought to Johnston Atoll and agreed to permit monitoring of the activity by a Forum scientific mission.
We thank the United States for its recognition of our concern, and hope that the point has been made effectively that our region cannot be considered by the larger nations as a convenient empty space for the disposal of toxic and hazardous waste, chemicals and radioactive materials. In that regard, the Forum also loons toward to a strengthening of the London Dumping Convention the next consultative meeting, in 1992.
The most immediate and serious environmental threat to the region was recognised to be climate change brought on, or intensified, by the acts of mankind, in particular by emissions of industrially-generated greenhouse gases. The Forum stressed the importance for the international community of developing, and adhering to, a framework convention on climate change containing commitments to immediate and significant reductions in greenhouse-gas emissions by the industrialized countries, and of committing all countries to strive for greater energy efficiency through, among other things, the development of alternative energy sources.
The forum further noted with appreciation that the Intergovernmental Negotiating Committee on a Framework Convention acknowledged the need to address the special situation of low-lying, vulnerable small island States, which will be among the first to suffer adverse effects, or even possible extinction, as a consequence of sea-level rise caused by global warming.
On another environmental issue of great magnitude, the Forum welcomed recent progress towards achieving a complete ban on the destructive practice of drift-net fishing. The Forum hopes that the Convention for the Prohibition of Fishing with Long Drift Nets in the South Pacific will be effective. The Convention, which entered into force on 17 May 1991, calls for faithful observance of General Assembly resolutions 44/225 and 45/197. It is also hoped that this body will not diminish its vigilance, which has so far contributed greatly to the movement towards the eradication of drift-net fishing.
In economic matters, the Forum recognises the need for its member countries to participate more actively in international trade forums. With regard to the current growth and strengthening of regional trading blocs, we hope that these will evolve in harmony with, and not displace, the processes of the General Agreement on Tariffs and Trade. We join other members of the international community in underlining the importance of a just multilateral trading system, in particular for the development prospects of poorer countries. We call for an expeditious and successful conclusion of the Uruguay Round of trade negotiations.
The Forum is, of course, deeply committed in its support for the self-determination of all peoples, including peoples in the Pacific region. We anticipate great progress during the International Decade for the Eradication of Colonialism, and call upon all remaining colonial Powers meanwhile to establish an affective framework within which the human rights, including the right to self-determination, of people living under colonialism are protected.
A particular focus of Forum attention is, and has bean, on the developments in Mew Caledonia, where a group of Forum-country Ministers recently completed a visit to observe the situation of the indigenous Kanak population. While more concrete action is encouraged, the Forum recognises that the French authorities are pursuing positive measures to promote equitable political, economic and social development in the Territory. It is to be hoped that these and other measures will create an atmosphere in which a peaceful evolution to self-determination will occur.
That concludes my statement as Chairman of the South Pacific Forum. I make the balance of these remarks on behalf of my country, the Federated States of Micronesia.
Many peoples and countries of the world today live in better conditions, and can have hopes for a brighter future, as a direct result of the work of this Organisation. Even so, I would venture to suggest that few others besides the citizens of the Federated States of Micronesia can point to the long and tangible encouragement from this body that my people have received, virtually throughout the entire period that the Charter has been in effect. Permit me, then, Mr. President, on this day to give special recognition and thanks to the members of the Trusteeship Council, all past and present members of the Security Council, the Secretariat, Governments and also individuals who throughout the years worked so tirelessly at our side to bring about the eventual achievement of our goal of self-determination. Forgive me for singling out one particular member in this regard, but the United States, as our former Administering Authority, must receive unqualified praise for its singular commitment and its generosity.
In years to come, whenever the people of the Federated States of Micronesia reflect upon the origins of our country, we will be grateful that the United Nations was present early on our journey, to embrace us with the great principle of the Charter respecting the right of all peoples to self-determination. Now, however, we are no longer mere objects of this Organisation's spiritual and material support. He have willingly subscribed to the Charter and accepted all the obligations attendant thereto. It is incumbent on us to make repayment in some part for those long years of the Organization's devotion to our advancement in the only way that we are also devoting ourselves to becoming an effective Member country and discharging faithfully our obligations to make positive contributions. We make that pledge.
Because the principles which brought our people together under our Constitution are so closely related to the principles of this body's Charter, we have naturally found ourselves in strong support of the expressions and actions of the United Nations, particularly those directed towards the enhancement of human rights and the suppression of armed conflicts. Even on our remote Pacific islands we cheered when the Berlin Wall came down. He felt repugnance at the Iraqi invasion of Kuwait. Today we join in calling upon the Government of Iraq to comply fully with all United Nations resolutions. Along with all other peoples, we are deeply relieved by the apparent end of the cold war, but, even as we applaud the momentous events of self-determination unfolding in eastern Europe and the Soviet Union, we feel empathy for the difficult choices being faced by so many courageous peoples, and sympathy for their hardships. We pray for as early end to the tragic civil conflict in Yugoslavia. We also pray for the earliest possible release of all hostages held in the Middle East, taking heart from the unrelenting efforts of this body and the Secretary-General.
But, because this is the first time my country has taken part in the general debate, and because we associate ourselves with my earlier remarks on behalf of the South Pacific Forum, I will confine myself now to enlarging upon a single topic mentioned earlier, one which is of particular concern; that is, the issue of the world's co-ordinated response to the consequences flowing from climate changes brought on by activities of mankind.
We are thankful that the Members of this body had the foresight to convene the historic negotiations now in progress relating to environment and development and to climate change, and look forward to the signing of effective instruments on those subjects next year, in Brazil. Even prior to our becoming a Member of the United Nations, we were given the opportunity to participate in those processes thanks to the Assembly's recognition that mankind's concern with the outcome is truly universal. In that regard, we welcomed the decision to seat the delegation of the Cook Islands at the negotiations on climate change just completed in Nairobi, the wisdom of which was confirmed by the valuable contributions of their representative at those meetings.
Like a number of countries in the Pacific and elsewhere, the Federated States of Micronesia is an oceanic State comprising small islands within a sovereign territory approaching the size of the continental United States. Our ocean waters, therefore, are vast. Even so, we do not think of ourselves as small islands separated by great empty spaces. The ocean has been, and always will be, our great provider. Its bounty alone is our principal resource for economic survival, and we are conscious of our need to live in constant harmony with it. Until recently, we believed we were too few in number for our actions to affect the great ocean, but while much about it is not yet understood, we have come to realise that the ocean has many responses to man's activities around and upon it.
Two of those responses are brought about by ocean warming due to climate change and affect the very habitability of our islands. They are sea-level rise and alteration of marine biological diversity. Both have been recognised by the scientists participating in the intergovernmental panel on climate change, and both must be addressed effectively if our country is to survive and develop.
As the oceans are warmed and polar icecaps are subjected to melting due to unnatural concentrations of greenhouse gases in the atmosphere, ocean levels will rise. I am not exaggerating when I say that islands and low-lying coastal regions in many parts of the world which are now home to millions of people would first be rendered uninhabitable and would, ultimately, disappear completely. No amount of assistance or technology transfer would prevent that outcome, and it could begin to occur within our lifetime. In some reports, migration has been mentioned as a strategy for adaptation, but the experience to date with forced migration of peoples has been uniformly tragic. The only answer is to control the activities that will cause the seas to rise.
Of almost equal significance to island peoples is the known fact that ocean warming will adversely impact on a wide range of marine organisms, including the corals which are the basis for our reef fisheries and our defence against the violence of the open ocean. In addition, stocks and movements of commercial ocean fish, on which virtually all our plans for significant development are based, would be subjected to changes which the scientists described as profound but which cannot be precisely identified on the basis of current knowledge.
It is clear that snail island States are indeed in the front line of countries in the world which are facing dire consequences of climate change brought on by man-induced global warming - consequences which would flow from the impact on our great provider - the ocean.
I must go further and refer to a major -reason why the warming of the ocean is of concern, not only to low-lying islands but to the entire world. It is that the ocean waters and many of its living creatures, such as corals, are known to be a huge storehouse of carbon dioxide and other greenhouse gases. We know that warming causes those gases to be released from the oceans into the atmosphere, but we are not yet able to project the process with scientific certainty. Given the fact that the Pacific Ocean alone comprises almost one third of the entire surface of the Earth, the risks associated with man's triggering such release through unbridled activities on land are too staggering to ignore. The existence of that and other related oceanic mechanisms is not a matter of speculation. They are a scientific reality and for that reason the interests of mankind dictate that the development of our comprehensive understanding of them be given high priority in the allocation of resources committed by the framework convention.
As an ocean island country, we believe it is our place and our responsibility to call attention to the key role of the oceans in our global environment. We, along with other island countries, have undertaken to do so at the sessions of the intergovernmental negotiating committee and, with the support of this body, I am optimistic that the framework convention on climate change will make due provision for this critical consideration.
In conclusion, I wish ones more to refer to our joy and our humility at being permitted to speak on this occasion. He did not lightly undertake the responsibilities of membership in this world body. But though we are small, we earnestly hope that the voice of the Federated States of Micronesia will earn respect in years to come for having been raised constructively in the advancement of the Charter and in the work of this, the greatest cooperative undertaking in the history of the world.
